

PROMISSORY NOTE
 
 

  Principal
$800,000.00
Loan Date
05-20-2010
 Maturity
05-20-2011
  Loan No.
13166891-R
  Call/Coll
422
 Account Officer
086
 Initials References in the boxes above are for Lender's use only and do not
limit the applicability of this document to any particular loan or item.
Any item above containing "* * *" has been omitted due to text length
limitations.

 


Borrower:
AMERICAN CONSUMERS, INC. DBA SHOP RITE
55 HANNAH WAY
ROSSVILLE, GA  30741
Lender:
GATEWAY BANK & TRUST
Main
5102 Alabama Hwy
Ringgold, GA  30736
(706) 965-5500
 





 

Principal Amount: $800,000.00  Date of Note:   May 20, 2010

 


PROMISE TO PAY. AMERICAN CONSUMERS, INC. DBA SHOP RITE ("Borrower") promises to
pay to GATEWAY BANK & TRUST ("Lender"), or order, in lawful money of the United
States of America, the principal amount of Eight Hundred Thousand & 00/100
Dollars ($800,000.00) or so much as may be outstanding, together with interest
on the unpaid principal balance of each advance. Interest shall be calculated
from the date of each advance until repayment of each advance.


PAYMENT.  Borrower will pay this loan in one payment of all outstanding
principal plus all accrued unpaid interest on May 20, 2011.  In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning June 20, 2010, with all subsequent interest
payments to be due on the same day of each month after that. Unless otherwise
agreed or required by applicable law, payments will be applied first to any
accrued unpaid interest; then to principal; then to any unpaid collection costs;
and then to any late charges. Borrower will pay Lender at Lender's address shown
above or at such other place as Lender may designate in writing.


VARIABLE INTEREST RATE.  The interest rate on this Note is subject to change
from time to time based on changes in an independent index which is the Wall
Street Journal Prime Rate (the "Index").  The Index is not necessarily the
lowest rate charged by Lender on its loans.  If the Index becomes unavailable
during the term of this loan, Lender may designate a substitute index after
notifying Borrower.  Lender will tell Borrower the current Index rate upon
Borrower's request.  The interest rate change will not occur more often than
each month.  Borrower understands that Lender may make loans based on other
rates as well.  The Index currently is 3.250% per annum.  Interest on the unpaid
principal balance of this Note will be calculated as described in the “INTEREST
CALCULATION METHOD” paragraph using a rate equal to the Index, adjusted if
necessary for any minimum and maximum rate limitations described below,
resulting in an initial annual rate of simple interest, based on a year of 360
days, of 6.000%.  NOTICE: Under no circumstances will the interest rate on this
Note be less than 6.000% per annum or more than the maximum rate allowed by
applicable law.


INTEREST CALCULTION METHOD.  Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this Note is computed using this method.


PREPAYMENT; MINIMUM INTEREST CHARGE. In any event, even upon full prepayment of
this Note, Borrower understands that Lender is entitled to a minimum interest
charge of $10.00.  Other than Borrower's obligation to pay any minimum interest
charge, Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due.  Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
of accrued unpaid interest.  Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked "paid in full",
"without recourse", or similar language.  If Borrower sends such a payment,
Lender may accept it without losing any of Lender's rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender.  All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to:
GATEWAY BANK & TRUST, Main, 5102 Alabama Hwy, Ringgold, GA 30736.


LATE CHARGE.  If a payment is 10 days or more late, Borrower will be charged
$25.00, regardless of any partial payments Lender has received.


INTEREST AFTER DEFAULT.  Upon default, including failure to pay upon final
maturity, the total sum due under this Note will continue to accrue interest at
the interest rate under this Note.  However, in no event will the interest rate
exceed the maximum

 
 

--------------------------------------------------------------------------------

 

interest rate limitations under applicable law.


DEFAULT.  Each of the following shall constitute an event of default ("Event of
Default") under this Note:


Payment Default.  Borrower fails to make any payment when due under this Note.


Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.


Default in Favor of Third Parties.  Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.


False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.


Insolvency.  The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.


Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.


Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.


Change In Ownership.  Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.


Adverse Change.  A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.


Insecurity.  Lender in good faith believes itself insecure.


LENDER'S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.


ATTORNEYS' FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender that amount.  This
includes, subject to any limits under applicable law, Lender's costs of
collection, including court costs and fifteen percent (15%) of the principal
plus accrued interest as attorneys' fees, if any sums owing under this Note are
collected by or through an attorney at law, whether or not there is a lawsuit,
and legal expenses for bankruptcy proceedings (including efforts to modify or
vacate any automatic stay or injunction), and appeals.  If not prohibited by
applicable law, Borrower also will pay any court costs, in addition to all other
sums provided by law.


GOVERNING LAW.  This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Georgia without regard to its conflicts of law provisions.  This Note has been
accepted by Lender in the State of Georgia.


DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $15.00 or five
percent (5%) of the face amount of the check, whichever is greater, if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.


RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may
<PAGE>

 
 

--------------------------------------------------------------------------------

 

 
 


 

 
 PROMISSORY NOTE
(Continued)
  Loan No: 13166891-R        Page 2            

 
open in the future.  However, this does not include any IRA or Keogh accounts,
or any trust accounts for which setoff would be prohibited by law.  Borrower
authorizes Lender, to the extent permitted by applicable law, to charge or
setoff all sums owing on the indebtedness against any and all such accounts,
and, at Lender's option, to administratively freeze all such accounts to allow
Lender to protect Lender's charge and setoff rights provided in this paragraph.


COLLATERAL.  Borrower acknowledges this Note is secured by UCC ON ALL BUSINESS
ASSETS, INCLUDED BUT NOT LIMITED TO: ACCOUNTS, A/R, CASH FLOW, INVENTORY,
FURNITURE, FIXTURES, EQUIPMENT, REFRIGERATORS, FREEZERS, MACHINERY, COMPUTERS,
REGISTERS, LEASEHOLD IMPROVEMENTS; CD#22021108 WITH THE APPROXIMATE BALANCE OF
$300,000.00.


LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note may be requested either orally or in writing by Borrower or as
provided in this paragraph. Lender may, but need not, require that all oral
requests be confirmed in writing. All communications, instructions, or
directions by telephone or otherwise to Lender are to be directed to Lender’s
office shown above. The following person or persons are authorized, except as
provided in this paragraph, to request advances and authorize payments under the
line of credit until Lender receives from Borrower, at Lender’s address shown
above, written notice of revocation of such authority: PAUL R. COOK, Chief
Financial Officer of AMERICAN CONSUMERS, INC. DBA SHOP RITE.  ANY DEBT CONTRACT
IN EXCESS OF $50,000.00 TO BE APPROVED BY GWBT PRIOR TO EXECUTION.  Borrower
agrees to be liable for all sums either: (A) advanced in accordance with the
instructions of an authorized person or (B) credited to any of Borrower’s
accounts with Lender. The unpaid principal balance owing on this Note at any
time may be evidenced by endorsements on this Note or by Lender’s internal
records, including daily computer print-outs.


PRIOR NOTE. UCC #146-2007-414 RECORDED ON 05/08/07 IN THE WALKER COUNTY CLERKS
OFFICE.


SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.


NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Please notify us if we report any inaccurate information about your account(s)
to a consumer reporting agency. Your written notice describing the specific
inaccuracy(ies) should be sent to us at the following address: GATEWAY BANK &
TRUST P.O. BOX 129 RINGGOLD, GA 30736.


GENERAL PROVISIONS.  If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note.  Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them.  Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor.  Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note,  whether as maker,  guarantor,
accommodation maker or endorser, shall be released from liability.  All such
parties waive any right to require Lender to take action against any other party
who signs this Note as provided in O.C.G.A.  Section 10-7-24 and agree that
Lender may renew or extend (repeatedly and for any length of time) this loan or
release any party or guarantor or collateral; or impair, fail to realize upon or
perfect Lender's security interest in the collateral; and take any other action
deemed necessary by Lender without the consent of or notice to anyone.  All such
parties also agree that Lender may modify this loan without the consent of or
notice to anyone other than the party with whom the modification is made.  The
obligations under this Note are joint and several.


THIS NOTE IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS NOTE IS AND SHALL
CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.


BORROWER:


AMERICAN CONSUMERS, INC. DBA SHOP RITE
     
 
By: /s/ Paul R.
Cook                                                                               
 (Seal)
PAUL R. COOK,  Chief  Financial  Officer  of
AMERICAN CONSUMERS, INC. DBA SHOP RITE
 



